DETAILED ACTION
                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       
                               Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/15/22 has been entered. 
                                    Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-11, 13-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over GMBH et al. (DE 202011106855, see attached translation) in view of Harrison et al. (US 2007/0205298).
In regards to claim 1, GMBH discloses a distributed heating and cooling network (a building-integrated heat distribution network 2; Fig. 1; par. 1) for installation in a building (an apartment building; par. 1) having a plurality of rooms (rooms in the building), the network comprising: a plurality of individual heat pumps (1) and a plurality of individual cold emitters (heat exchangers 9), 
            each heat pump (1) and each cold emitter (9) being directly and independently coupled to a single common liquid loop (vertical water distribution circuit of network 2; par. 25) of the network (2), wherein, during cooling operations (summer; pars. 14 and 20), at least one of the plurality of individual cold emitters (9) is coupled to the common liquid loop and is configured to extract heat from the room (refer to. Par. 19; wherein feeds in or transfers heat, depending on the currently available thermal output) of one of the plurality of rooms (par. 19; Fig. 1) in which the at least one of the plurality of individual cold emitters (9) is located and to transfer the extracted heat (feeds in or transfers heat) from the room of one of the plurality of rooms in which the at least one of the plurality of individual cold emitters (9) is located to the same common liquid loop (refer to. Par. 19; wherein feeds in or transfers heat, depending on the currently available thermal output), wherein, during heating operations (winter; pars. 14 and 20), 
          at least one of the plurality of individual heat pumps (1) is coupled to the common liquid loop and is configured to extract heat (refer to. Par. 19; wherein feeds in or transfers heat) from the common liquid loop and transfer the heat extracted from the common liquid loop to the room of one of the plurality of rooms in which the at least one of the plurality of individual heat pumps is located (refer to. Par. 19; wherein feeds in or transfers heat), and wherein, during cooling operations (summer), at least one of the plurality of individual heat pumps (1) is also coupled to the common liquid loop and is configured to extract heat from the common liquid loop (as can be seen in Fig. 1).
          GMBH fails to explicitly teach the individual cold emitters being selected from one of fan coils, a chilled beam, and fan assisted convectors.
         Harrison teaches a hybrid heating and/or cooling system (Fig. 3) wherein the individual cold emitters (344) being selected from one of fan coils (air handler units is being considered as fan coils; pars. 22 and 24), a chilled beam, and fan assisted convectors.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network of GMBH to use the individual cold emitters to be selected from one of fan coils, a chilled beam, and fan assisted convectors as taught by Harrison in order to utilize the low grade heat received from the heat pump 210 (refer to par. 22 of Harrison).
In regards to claim 3, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, GMBH discloses wherein the at least one individual heat pump (1) of one of the plurality of individual heat pumps (1) is configured to deliver that heat to a hot water tank (storage tank for hot water; par. 26; Fig. 1).  
In regards to claim 4, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, GMBH discloses wherein the common liquid loop is maintained at a predetermined temperature (network temperature; par. 20) through active heat management of the common liquid loop (refer to par. 20).  
In regards to claim 5, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 4. Further, GMBH discloses wherein the common liquid loop is maintained (network temperature; par. 20) at a first temperature (5 to 10°C; par. 20) in a first seasonal operation (winter) and at a second higher temperature (over 70°C) in a second seasonal operation (summer).  
In regards to claim 6, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the plurality of rooms defines individual units, and wherein one of the plurality of individual cold emitters of a first unit of the individual units is operable in one of the cooling operations concurrently with one of the plurality of individual heat pumps of a second unit of the individual units being operable in one of the heating operations.  
          Harrison teaches a hybrid heating and/or cooling system (Fig. 3) wherein the plurality of rooms (corresponding to multiple zones 302a-302d) defines individual units (units accommodating heat pumps 310 and air handles 344), and wherein one of the plurality of individual cold emitters (344) of a first unit (unit in zone 302a) of the individual units is operable in one of the cooling operations concurrently (at the same time) with one of the plurality of heat pumps (310) of a second unit (unit in zone 302b) of the individual units (302) being operable in one of the heating operations (refer to par. 24).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network of GMBH such that the plurality of rooms defines individual units, and wherein one of the plurality of individual cold emitters of a first unit of the individual units is operable in one of the cooling operations concurrently with one of the plurality of individual heat pumps of a second unit of the individual units being operable in one of the heating operations as taught by Harrison in order to provide heating and cooling at different levels in different zones at the same time (refer to par. 24 of Harrison).
In regards to claim 7, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, GMBH discloses wherein the common liquid loop comprises a flow circuit (a flow line; pars. 17 and 19) and a return circuit (a return line; pars. 17 and 19).  
In regards to claim 10, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, GMBH discloses further including one or more buffer (buffer tank 14; pars. 19 and 22) or heat sink modules to divert excess heat (feeds in or transfers heat to the respective line) from the common liquid loop (flow line or return line; pars. 19 and 22).  
In regards to claim 11, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, GMBH discloses wherein the one or more buffer (buffer tank) or heat sink modules include cold stores, warm stores, heat sources (heat source storage; pars. 16 and 29) or chillers.  
In regards to claim 13, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, GMBH discloses wherein at least one of the individual heat pumps of one of the plurality of individual heat pumps (1) is coupled to a dedicated tank of domestic hot water (storage tank for hot water; par. 26; Fig. 1) such that heat from the at least one of the individual heat pumps (1) of one of the plurality of individual heat pumps (1) is used to provide a heating of water within that dedicated tank (pars. 11 and 26).  
In regards to claim 14, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, GMBH discloses wherein at least one of the individual heat pumps (1) of one of the plurality of individual heat pumps (1) is operable in a plurality of modes (winter, summer, space heating and hot water supply modes; pars. 14, 20 and 26).  
In regards to claim 15, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 14. Further, GMBH discloses wherein, during one of the plurality of modes, the individual heat pump (1) of one of the plurality of individual heat pumps (1) is configured to use the common liquid loop to provide heating of water (via storage tank for hot water; par. 26; Fig. 1) within that dedicated tank (pars. 11 and 26).  
In regards to claim 16, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 14, but fails to explicitly teach wherein, during one of the plurality of modes, the individual heat pump of one of the plurality of individual heat pumps is configured to provide space heating whereby the individual heat pump of one of the plurality of individual heat pumps is configured to use the common liquid loop to provide a source of heat for a dedicated heating circuit.  
          Harrison teaches wherein, during one of the plurality of modes (cooling mode and heating mode; par. 24), the individual heat pump (310) of one of the plurality of individual heat pumps (310) is configured to provide space heating whereby the individual heat pump of one of the plurality of individual heat pumps is configured to use the common liquid loop to provide a source of heat (source from solar collector 336) for a dedicated heating circuit (solar heating circuit 330; pars. 24 and 28; Fig. 3).  
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network of GMBH such that during one of the plurality of modes, the individual heat pump of one of the plurality of individual heat pumps is configured to provide space heating whereby the individual heat pump of one of the plurality of individual heat pumps is configured to use the common liquid loop to provide a source of heat for a dedicated heating circuit as taught by Harrison in order to provide heating and cooling at different levels in different zones at the same time (refer to par. 24 of Harrison).
In regards to claim 18, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach comprising at least one variable output heat pump of one of the plurality of individual heat pumps. 
        Harrison discloses comprising at least one variable output heat pump (310) of one of the plurality of individual heat pumps, (via controlling the pump 350 speed and control valve 360; par. 26).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network of GMBH such that at least one variable output heat pump of one of the plurality of individual heat pumps as taught by Harrison in order to provide the heat exchanger working fluid to operating the heat pumps in accordance with the requirements of the heat pumps (refer to par. 26 of Harrison).
In regards to claim 19, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach comprising at least one variable output cold emitter of one of the plurality of individual cold emitters.  
       Harrison discloses comprising at least one variable output cold emitter (344) of one of the plurality of individual cold emitters, (via controlling the pump 350 speed and control valve 360; par. 26).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network of GMBH such that at least one variable output cold emitter of one of the plurality of individual cold emitters as taught by Harrison in order to provide the heat exchanger working fluid to operating the heat pumps in accordance with the requirements of the heat pumps (refer to par. 26 of Harrison).
In regards to claim 20, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, GMBH discloses wherein the plurality of individual heat pumps (1) and the plurality of individual cold emitters (9) are further coupled to direct electrical sources comprising at least one of: PV panels, PVT panels (solar collectors 4 is being considered as PV panels; par. 18) and an electricity grid.  
In regards to claim 21, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, GMBH discloses wherein each of the individual heat pumps (1) is arranged to independently extract heat from the common liquid loop, and wherein each of the individual cold emitters (9) is arranged to independently transfer heat to the common liquid loop (as can be seen Fig. 1).  
In regards to claim 22, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, GMBH discloses wherein the common liquid loop is a liquid circuit (water; par. 27).  

Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over (DE 202011106855, see attached translation) in view of Harrison et al. (US 2007/0205298), further in view of ROSEN et al. (US 2020/0096205).                                                                                                    In regards to claim 8, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 7, but fails to explicitly teach wherein, during one of the cooling operations, the temperature of the flow circuit is maintained at a temperature lower than a room temperature of the room of one of the plurality of rooms being cooled, that temperature desirably being less than or equal to 10 degrees centigrade.  
           ROSEN teach a district energy distributing system (Fig. 1), wherein during one of the cooling operations, the temperature of the flow circuit (circuit of district feed conduit 22) is maintained at a temperature lower than a room temperature of the of one of the plurality of rooms room being cooled, that temperature desirably being less than or equal to 10 degrees centigrade (a temperature of 5-30 degrees centigrade; par. 64).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network of GMBH such that during one of the cooling operations, the temperature of the flow circuit is maintained at a temperature lower than a room temperature of the room being cooled, that temperature desirably being less than or equal to 10 degrees centigrade as taught by ROSEN in order to reduce the heat losses in the district heating grid and the degree of pumping needed in the district heating grid (refer to par. 64 of ROSEN).
In regards to claim 9, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 7, but fails to explicitly teach wherein, during one of the cooling operations, the temperature of the return circuit is maintained at a temperature not higher than a room temperature of the room of one of the plurality of rooms being cooled, that temperature desirably being lower than or equal to 15 degrees centigrade.  
       ROSEN teach a district energy distributing system (Fig. 1), wherein, during one of the cooling operations, the temperature of the return circuit (a circuit of return conduit 23) is maintained at a temperature not higher than a room temperature of the room of one of the plurality of rooms being cooled, that temperature desirably being lower than or equal to 15 degrees centigrade (having a temperature of 5-10 degrees centigrade; par. 64).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network of GMBH such that during one of the cooling operations, the temperature of the return circuit is maintained at a temperature not higher than a room temperature of the room being cooled, that temperature desirably being lower than or equal to 15 degrees centigrade as taught by ROSEN in order to reduce the heat losses in the district heating grid and the degree of pumping needed in the district heating grid (refer to par. 64 of ROSEN).
In regards to claim 17, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach configured to be coupled to a wide area district heating or cooling network.  
        ROSEN teach a district energy distributing system (Fig. 1), configured to be coupled to a wide area district heating or cooling network (refer to par. 1).  
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network of GMBH such that the system configured to be coupled to a wide area district heating or cooling network as taught by ROSEN in order to improve and cost-effective system to better use available waste heat (refer to par. 5 of ROSEN).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over (DE 202011106855, see attached translation) in view of Harrison et al. (US 2007/0205298), further in view of Vaughan et al. (US 2012/0279681).                                                                                                        In regards to claim 12, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 10, but fails to explicitly teach wherein the temperature of the common liquid loop is decoupled from the temperature of the heat sink module.                                                                                                                                                Vaughan teaches a District Energy Sharing System DESS 10; Figs. 2-3 for installation in a building (20), wherein the temperature of the common liquid loop is decoupled from the temperature of the heat sink module (alternatives heat sinks 23, 23a; par. 37, is being considered as can be coupled or decoupled), (refer to pars. 29 and 37).                                                                                                                                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network of GMBH such that the temperature of the common liquid loop is decoupled from the temperature of the heat sink module as taught by Vaughan in order to maintain thermal balance within the system (refer to par. 29 of Vaughan).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over (DE 202011106855, see attached translation) in view of Harrison et al. (US 2007/0205298), further in view of Chen et al. (US 2016/0313033).                                                                                                     In regards to claim 23, GMBH as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach the limitation of claim 23.      Harrison teaches comprising a controller (via interconnected and controlled using various conduits, pumps, valves and controls; par. 10), the controller to effect control of one or more of: space heating; space cooling; sanitary hot water production; monitoring photovoltaic production (refer to pars. 10, 26 and 31); monitoring electricity use within location where the individual heat pump of one of the plurality of individual heat pumps is located (refer to pars. 10, 26 and 31); monitoring electricity use within location where the individual cold emitter of one of the plurality of individual cold emitters is located (refer to pars. 10, 26 and 31); optimizing local energy use of locally produced electricity (refer to pars. 10, 26 and 31); and controlling and managing a battery store (refer to pars. 10, 26 and 31), but fails to explicitly teach the controller comprising a user interface configured to receive user input.                                                                                      Chen teaches a heat pump (100; Fig. 1) for heating or cooling a space and also heat water, wherein the controller comprising a user interface configured to receive user input (refer to par. 42).                                                                                                                            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network of GMBH to include a user interface to receive user input as taught by Chen in order to allow a user to input the cooling or heating requirements and to control different components of heat pump (refer to par. 42 of Chen).                                               
                                           Response to Arguments
Applicant's arguments filed on 06/15/2022 have been considered but are moot because
the arguments do not apply to the newly cited references.
The amended claims not taught by the previously cited references are taught by newly cited reference of DE 202011106855.   
                                                     Conclusion 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763  
  /CASSEY D BAUER/Primary Examiner, Art Unit 3763